EXHIBIT 10.9 SETTLEMENT AGREEMENT AND RELEASE This Settlement Agreement and Release (the “Agreement”) is made as of the dates affixed herein below between and among: Xtreme Oil & Gas Inc. (“XTOG”), Xtreme Operating Ltd. Co (“Xtreme Operating”), (p/k/a Go Operating, Ltd. Co. ("Go Operating")), Merrick Energy LLC (“Merrick Energy”), Golden Phoenix Recovery, L.L.C (“Golden Phoenix”), GPR, LLC (“GPR”), Merrick Property Development Ltd. (“Merrick Property”), Access Operating Company, Inc. (“Access Operating”), Merrick Operating Company (“Merrick Operating”), BJS Revocable Trust (“BJS”), South Kensington Ltd. Co. (South Kensington”), JMEKS, Inc. (“JMEKS”), Go Operating, Ltd. Co. (“Go Operating”), GO Energy Corp.(“Go Energy”) and GO Energy Co., (“GEC”); Will McAndrew, individually (“McAndrew”); and Bruce Scambler, individually (“Scambler”) (collectively the “Parties” and individually a “Party” hereinafter). WHEREAS, XTOG and Go Operating entered into that certain Logan County, OK Exploration, Development, and Production Agreement on or about February 13, 2008, together with any addendum, supplement or modification thereof (the “Merrick EDP”); WHEREAS, XTOG and Go Operating entered into that certain Exploration, Development, and Production Agreement on or about February 14, 2008 for Sheridan Fort Sill, together with any addendum, supplement or modification thereof (the “Fort Sill EDP”); WHEREAS, XTOG and Go Operating entered into that certain Exploration, Development, and Production Agreement on or about February 4, 2008 for Fannin County, Texas, together with any addendum, supplement or modification thereof (the “Fannin County EDP”); WHEREAS, XTOG entered into that certain Stock Purchase Agreement on or about March 14, 2008 with BJS and JEMKS (the “Stock Purchase Agreement”); 1 WHEREAS, XTOG and Xtreme Operating, on the one hand, and Golden Phoenix, GPR, Merrick Property, Merrick Operating, South Kensington, and JEMKS, on the other, entered into that certain Agreement for Assignment of Rights under Settlement Agreement (“Assignment Agreement No. 1”) on or about December 30, 2008; WHEREAS, XTOG and Xtreme Operating, on the one hand, and Golden Phoenix, GPR, Merrick Property, Merrick Operating, BJS, South Kensington, and JEMKS, on the other, entered into that certain Agreement for Sale, Assignment, and Release of Interests (“Assignment Agreement No. 2”) on or about December 29, 2008; WHEREAS, XTOG and Xtreme Operating, on the one hand, and Golden Phoenix, GPR, Merrick Property, Merrick Operating, BJS, South Kensington, and JEMKS, on the other, entered into that certain Agreement for Sale, Assignment and Release of Interests (“Assignment Agreement No. 3’) on or about December 29, 2008; WHEREAS, XTOG and Xtreme Operating, on the one hand, and Golden Phoenix, GPR, Merrick Property, Merrick Operating, BJS, South Kensington, and JEMKS, on the other, entered into that certain Agreement for Sale, Assignment and Release of Interests (“Assignment Agreement No. 4”) on or about December 29, 2008; WHEREAS, XTOG and Xtreme Operating, on the one hand, and Golden Phoenix, GPR, Merrick Property, Merrick Operating, BJS, South Kensington, and JEMKS, on the other, entered into that certain Agreement for Sale, Assignment and Release of Interests (“Assignment Agreement No. 5”) on or about December 30, 2008; WHEREAS, the Merrick EDP, the Fort Sill EDP, the Fannin County EDP, the Stock Purchase Agreement, and Assignment Agreements Nos. 1-5 are collectively referred to as the “Scambler Agreements;” 2 WHEREAS, Xtreme contends that Scambler, and/or the entities owned or controlled by him, breached or failed to perform under the Scambler Agreements; WHEREAS, Scambler contends that XTOG breached or failed to perform under the Scambler Agreements; WHEREAS, the Parties, without admission of liability, desire to settle with finality, compromise, dispose of, and release all claims and demands of any of them that any one them has or may have arising out of or in any way otherwise connected to the Scambler Agreements, including any other fact or circumstance up to and through the date of the Agreement. WHEREAS, the parties acknowledge that bona fide disputes and controversies, both to liability and to the amount thereof, exist between them, including those disputes and controversies related to the Wells and Agreements listed above, as well as all other oral, written, express, or implied contracts between the Parties, they desire to compromise and settle all claims and causes of action between them and agree that the claims and controversies between them are hereby settled in accordance with the terms set forth below. NOW, THEREFORE, in consideration of the mutual agreements, covenants, and provisions contained in this Agreement, the sufficiency of which is expressly acknowledged by the Parties’ signatures affixed herein below, it is hereby agreed between and among the Parties that all any and all claims between or among them shall be settled and compromised upon the following terms and conditions: 1.Consideration: 3 Contemporaneously with the Parties’ execution of the Agreement, XTOG agrees to convey in “As-Is” condition to Scambler, or any entity identified by him, without warranty or recourse, all XTOG’s rights, title, and interest in the stock of GO Operating (an Oklahoma company) by delivery of any existing Company Minutes and Records book and all stock certificates (or executing and delivering any other document reasonably requested by Scambler, and expressly excluding any right, title or interest to the name Xtreme Operating), the Winston well in “As-Is” condition, the Cookie well in “As-Is” condition (and related rights, if any, to a saltwater disposal well) by delivery of assignment, bill of sale and conveyance agreements in the forms attached hereto as Exhibit “A,” respectively. Scambler will within 5 business days file a change of name of all entities having the Xtreme name with the Oklahoma secretary of state and fax copies to XTOG. XTOG also agrees to convey to Scambler, or any entity identified by him, without warranty or recourse, XTOG’s right, title and interest to the Cookie Jack and tanks (as-is) by execution and delivery of a bill of sale in the form attached hereto as Exhibit “A” and execute Exhibit “B”.XTOG also agrees to release any claim to the $25,000 bond and to convey to Scambler, or any entity designated by him, the shares acquired by XTOG under the Stock Purchase Agreement. Contemporaneously with the Parties’ execution of the Agreement, Scambler agrees to deliver to XTOG upon signing this Agreement 250,000 common shares fromBJS Revocable Trust UTD 03-10-2002 Cert # 339 for 210,000 shares, JMEKS Cert # 170 for 10,000 shares, and JDKS Revocable Trust Cert #166 for 30,000 shares, and any and all shares of XTOG previously issued or acquired by him, other than 500,000 shares that he or his designee may retain. (excluding any South Kensington Shares which were issued for “nominees” of 250,000 shares of common stock in Nominee name to settle Xtreme related contingent deals/properties/legal fees) includingScambler further agrees to deliver 175,000 of his remaining 500,000 shares in Certificate #evocable Trust UTD 03-10-2002 to Robert Forrestor to hold in escrow until Scambler’s payment of the $25,000 referenced below.If Scambler delivers good funds to Forrestor within 90 days of signing the Agreement, Forrestor will release the shares to Scambler.In the event Scambler fails to pay within 90 days, Forrestor is to release the shares to XTOG. 4 Scambler further agrees to return to XTOG all 2,500,000 warrants previously conveyed to Scambler or any other entity arising out of or in any way related to the Scambler Agreements and terminate the associated warrant agreements upon execution of this Agreement.Scambler agrees to execute and deliver a bill of sale conveying clear title to operational tanks in the form attached hereto as Exhibit “C,” and to deliver those tanks to the Lionheart well location.XTOG agrees to pay Hilliard the past due invoice for deliveries to Oil Creek /wells and costs of transport from Merrick site 20+ miles to the Lionheart location Scambler also agrees to execute any document requested by XTOG to make sure Scambler releases any or all claims, direct or indirect, to any interest whatsoever in the Oil Creek or Lionheart wells, and agrees to pay XTOG $25,000 in good funds within 90 days of his execution of the
